Case 18-10778-BFK        Doc 48   Filed 10/03/18 Entered 10/03/18 12:14:14              Desc Main
                                  Document     Page 1 of 4


                         UNITED STATES BANKRUPTCY COURT

                                            FOR THE

                            EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division

     In the Matter of:
                                                   Chapter 13
     JAMES L REED
                                                   Case No. 18-10778-BFK

                           Debtor

                             MOTION TO DISMISS,
                        NOTICE OF MOTION TO DISMISS
                                   AND
                NOTICE OF SCHEDULED HEARING ON THIS MOTION

     Thomas P. Gorman, Chapter 13 Trustee, has filed this motion to dismiss your Chapter
     13 case. The cause for this motion is as follows:
            Pursuant to 11 U.S.C. §1307(c)(6) - Material default by Debtor as is reflected
            in the attached Trustee’s Report of Receipts and Disbursements.

            Your rights may be affected. You should read these papers carefully and
     discuss them with your attorney, if you have one in this bankruptcy case. (If you
     do not have an attorney, you may wish to consult one.)
            If you do not wish the court to grant the relief sought in the motion, or if you
     want the court to consider your views on the motion, then on or before five business
     days prior to the hearing date, you or your attorney must:
            File with the court a written response with supporting memorandum as required
            by Local Bankruptcy Rule 9013-1(H). Unless a written response and
            supporting memorandum are filed and served by the date specified, the Court
            may deem any opposition waived, treat the motion as conceded, and issue an
            order granting the requested relief without further notice or hearing. If you mail
            your response to the court for filing, you must mail it early enough so the court
            will receive it on or before five business days prior to the scheduled hearing.
            You must mail a copy to the persons listed below.
Case 18-10778-BFK      Doc 48  Filed 10/03/18 Entered 10/03/18 12:14:14               Desc Main
                               Document     Page 2 of 4
     Notice and Motion to Dismiss
     James L Reed, Case #18-10778-BFK

     Attend the hearing to be held on October 18, 2018 at 1:30 p.m. in Courtroom #1 on
     the 2nd floor, United States Bankruptcy Court, 200 South Washington Street,
     Alexandria, VA 22314. If no timely response has been filed opposing the relief
     requested, the court may grant the relief without holding a hearing.

            A copy of any written response must be mailed to the following persons:

                                   Thomas P. Gorman
                                   300 North Washington Street, Ste. 400
                                   Alexandria, VA 22314

                                   Clerk of the Court
                                   United States Bankruptcy Court
                                   200 South Washington Street
                                   Alexandria, VA 22314


            If you or your attorney do not take steps, the court may decide that you do not
     oppose the relief sought in the motion and may enter an order granting that relief.

     Date: __October 3, 2018_____                        __/s/ Thomas P. Gorman______
                                                         Thomas P. Gorman
                                                         Chapter 13 Trustee
                                                         300 N. Washington Street, #400
                                                         Alexandria, VA 22314
                                                         (703) 836-2226
                                                         VSB 26421

                                CERTIFICATE OF SERVICE

     I hereby certify that I have this 3RD day of October, 2018, served via ECF to authorized
     users or mailed a true copy of the foregoing Motion to Dismiss, Notice of Motion and
     Notice of Hearing to the following parties.

     James L Reed                                 Eamonn B Foster, Esq.
     Chapter 13 Debtor                            Attorney for Debtor
     2098 Powells Landing Circle                  Woehrle Dahlberg Jones Yao, PLLC
     Woodbridge, VA 22191                         1900 East Parham Road
                                                  Richmond, VA 23228

                                                         ___/s/ Thomas P. Gorman_____
                                                         Thomas P. Gorman
              Case 18-10778-BFK Thomas
                                 Doc 48P. Gorman,
                                           Filed 10/03/18    Entered
                                                  Standing Chapter      10/03/18 12:14:14
                                                                   13 Trustee                                                               Desc Main
                                           Document       Page  3  of
                                   INTERIM STATEMENT AS OF 10/03/2018
                                                                      4
 CASE NO: 18-10778-BFK
STATUS: ACTIVE
                                       DEBTOR: XXX-XX-6814
                                       REED, JAMES L                                                                       SCHEDULE:               897.26 MONTHLY
                                AKA:                                                                                      TOTAL PAID:                        5,116.62
      DATE FILED: 03/06/2018           2098 POWELLS LANDING CIRCLE                                                                   LAST 12 TRANSACTIONS
                                       WOODBRIDGE, VA 22191                                                               Date            Source                 Amount
      CONFIRMED:
                                                                                                                          08/13/18   PC                          898.26
      LATEST 341: 04/03/2018                                                                                              07/02/18   PC                          871.26
   PERCENTAGE:        100.000                   ATTORNEY: EAMONN B FOSTER, ESQ.                                           06/04/18   PC                        1,115.70
                                                          WOEHRLE DAHLBERG JONES YAO, PLLC                                05/07/18   PC                        1,115.70
             PLAN: 60 MONTHS                              1900 EAST PARHAM ROAD                                           04/06/18   PC                        1,115.70
                                                          RICHMOND, VA 23228
      1st PAYMENT DUE: 04/2018                            Phone:804 261-2694 Fax: 804 553-0784
           ON SCHEDULE:              6,911.14
      ACTUAL PAYMENTS:               5,116.62
        AMOUNT BEHIND:              1,794.52




DIRECT PAY

CLAIM      CRED                    CREDITOR                  DISB       CLASS     ARREARS       FIXED          SCHED        PAID BY         BALANCE           CLAIM
             NO                      NAME                    CODE                              PAYMENT        AMOUNT       TRUSTEE            DUE            STATUS
004       335584    M&T BANK                                 PRO         SEC            0.00        0.00           0.00        0.00           0.00         DIRECT




PLAN AND FILED CLAIMS
CLAIM NO CRED       CREDITOR NAME                  DISB CODE CLASS INT. BEGIN                  FIX PAY ORG. CLAIM         APPROVED         PRIN. PAID       PRIN. DUE
          NO        CLAIM REMARK                   LAST DISB PAY%     INT. RATE                ARREARS SCHED AMT          TO BE PAID        INT. PAID        INT. DUE
001       344429    PENNYMAC LOAN SERVICES LLC       FIX      SEC                                  54.65      3,279.15       3,279.15               0.00      3,279.15
                                                               100.00                             327.90      3,279.15       3,279.15               0.00          0.00
002       340080    PNC BANK, NATIONAL ASSOCIATION   PRO-I    UNS                                   0.00    680,620.73           0.00               0.00        Closed
                    TBS-R/S ORD EOD 9/7/18                     100.00                               0.00          0.00           0.00               0.00
003       345408    BANK OF AMERICA                  PRO-I    UNS                                   0.00          0.00           0.00               0.00        Closed
                    TBS                                        100.00                               0.00          0.00           0.00               0.00
005       324372    PNC BANK, NATIONAL ASSOC.        FIX      SEC                                 511.46        511.46         511.46               0.00        511.46
                                                               100.00                               0.00        511.46         511.46               0.00          0.00
006       321355    CAPITAL ONE BANK USA NA          PRO      UNS                                   0.00          0.00           0.00               0.00      Not Filed
                                                               100.00                               0.00      3,046.00           0.00               0.00
007       345760    CITIBANK/HOME DEPOT              PRO      UNS                                   0.00          0.00           0.00               0.00      Not Filed
                                                               100.00                               0.00      6,174.00           0.00               0.00
008       315821    ENERBANK USA                     PRO      UNS                                   0.00      6,253.79       6,253.79               0.00      6,253.79
                                                               100.00                               0.00      6,376.00       6,253.79               0.00          0.00
009       337902    ARMY & AIR FORCE EXCHANGE SERVIC PRO      UNS                                   0.00      7,486.16       7,486.16               0.00      7,486.16
                                                               100.00                               0.00      7,698.00       7,486.16               0.00          0.00
010       344245    WELLS FARGO BANK NA              FIX      SEC       03/06/2018                 23.43      1,212.04       1,212.04               0.00      1,212.04
                    APP                                        100.00       6.0000                164.01      1,212.00       1,212.04               0.00         47.50
011       335940    QUANTUM3 GROUP LLC               PRO      UNS                                   0.00      5,002.36       5,002.36               0.00      5,002.36
                                                               100.00                               0.00      5,002.00       5,002.36               0.00          0.00
012       335940    QUANTUM3 GROUP LLC               PRO      UNS                                   0.00      1,450.96       1,450.96               0.00      1,450.96
                                                               100.00                               0.00      1,450.96       1,450.96               0.00          0.00
013       335940    QUANTUM3 GROUP LLC               PRO      UNS                                   0.00      2,959.40       2,959.40               0.00      2,959.40
                                                               100.00                               0.00      2,959.00       2,959.40               0.00          0.00
014       341341    JC PENNEY                        PRO      UNS                                   0.00          0.00           0.00               0.00      Not Filed
                                                               100.00                               0.00      4,692.00           0.00               0.00
015       335940    QUANTUM3 GROUP LLC               PRO      UNS                                   0.00     16,332.35      16,332.35               0.00     16,332.35
                                                               100.00                               0.00     16,274.00      16,332.35               0.00          0.00
016       326308    NCO FINANCIAL SYSTEMS, INC       PRO      UNS                                   0.00          0.00           0.00               0.00      Not Filed
                    MACYS                                      100.00                               0.00        208.00           0.00               0.00
017       344245    WELLS FARGO BANK NA              PRO      UNS                                   0.00      1,256.02       1,256.02               0.00      1,256.02
                                                               100.00                               0.00      1,142.00       1,256.02               0.00          0.00
018       346085    VERIZON BY AMERICAN INFOSOURCE L PRO-A    UNS                                   0.00        103.71         103.71               0.00        103.71
                    UNLISTED                                   100.00                               0.00          0.00         103.71               0.00          0.00


** Creditor has not filed a Proof of Claim. Accumulated funds will be released to other creditors if no claim is filed with the U.S. Bankruptcy Court
by the date of the scheduled Chapter 13 Review Meeting.
Claims with an A code in the DISB/CODE column are placed on hold and need to be resolved. NO disbursements are being made to the creditor.
This is a progress report only and should not be used to calculate a payoff.                                                               Case Maintenance 10.5
              Case 18-10778-BFK Thomas
                                 Doc 48P. Gorman,
                                           Filed 10/03/18    Entered
                                                  Standing Chapter      10/03/18 12:14:14
                                                                   13 Trustee                                                            Desc Main
                                           Document       Page  4  of
                                   INTERIM STATEMENT AS OF 10/03/2018
                                                                      4
 CASE NO: 18-10778-BFK
STATUS: ACTIVE
                                        DEBTOR: XXX-XX-6814
                                        REED, JAMES L                                                                      SCHEDULE:          897.26 MONTHLY
PLAN AND FILED CLAIMS
CLAIM NO CRED       CREDITOR NAME                          DISB CODE CLASS         INT. BEGIN    FIX PAY ORG. CLAIM       APPROVED      PRIN. PAID      PRIN. DUE
          NO        CLAIM REMARK                           LAST DISB PAY%          INT. RATE     ARREARS SCHED AMT        TO BE PAID     INT. PAID       INT. DUE
799       FOSTER EAMONN B FOSTER, ESQ.                       PRO          ATY                         0.00    4,000.00       3,500.00          0.00       3,500.00
                 ORD SUBS COUNSEL EOD 7/20/18                             100.00                      0.00    4,000.00       3,500.00          0.00           0.00
                    Trustee Administrative Fees                                                                                363.21        363.21
                                                                         TOTALS:                     589.54   49,847.40     49,710.61        363.21      49,347.40
                                                                                                     491.91   64,024.57     49,710.61          0.00          47.50


                             ADMIN        ATTORNEY         PRIORITY          SECURED       UNSECURED           OTHER

      SCHED AMOUNT:              0.00         4,000.00           0.00          5,002.61         55,021.96          0.00
      CLAIM AMOUNT:              0.00         3,500.00           0.00          5,002.65         40,844.75          0.00
   PAID BY TRUSTEE:              0.00             0.00           0.00               0.00             0.00          0.00
  PAID BY 3rd PARTY:             0.00             0.00           0.00               0.00             0.00          0.00

         SUB TOTAL:              0.00         3,500.00           0.00          5,002.65         40,844.75          0.00         DUE CREDITORS:           49,394.90
      INTEREST DUE:              0.00             0.00            0.00             47.50             0.00          0.00        EXPECTED ADMIN:            3,360.11
        CONTINUING:              0.00             0.00           0.00               0.00             0.00          0.00         LESS AVAILABLE:           4,753.41

       BALANCE DUE:              0.00         3,500.00           0.00          5,050.15         40,844.75          0.00       APPROX BALANCE:            48,001.60




** Creditor has not filed a Proof of Claim. Accumulated funds will be released to other creditors if no claim is filed with the U.S. Bankruptcy Court
by the date of the scheduled Chapter 13 Review Meeting.
Claims with an A code in the DISB/CODE column are placed on hold and need to be resolved. NO disbursements are being made to the creditor.
This is a progress report only and should not be used to calculate a payoff.                                                            Case Maintenance 10.5
